LINDSAY, CANS and EDWARDS, JJ.
This is a case of requiring, on petition of Henry C. Reed, H. Clay Reed and Samuel T. Reed, nephews of the said Anna Reed, deceased, and legatees under her will; Charles J. Cary, executor, who had given only a nominal bond under the Act of 1860, as amended by the Act of 1882, to give new security sufficient to cover the interests of all parties entitled to the estate, on their making it appear that the executor giving such nominal bond was wasting the assets of the estate, or that the assets were in danger of being lost. Code 93, Sec. 41.
In the hearing of the testimony in the case, and especially that of the executor himself, who confessed that he had been using’ the estate in his own private affairs prior to the death of the testatrix, and that after her death, in the return of his first inventory, he had deliberately perjured himself by swearing that the whole estate amounted to only $33,480; whereas, in fact, the sum of $80,000 was withheld by him, and by his second inventory, filed in the Court, has sought still further to reduce the estate, acknowledged originally to be worth $150,000; this time to the sum less than $15,000, the Court became entirely convinced, not that the executor should give the full bond and continue in his office as executor, but that, having disqualified himself by perjury and improper acts, he is entirely unfit for the trust reposed in him, and should not be allowed to continue longer in his office, but be at once removed therefrom, that thus- the way may be opened as speedily as possible for an administrator, d. b. n. c. t. a., who may seek to recover as far as can be that *530which has been lost or concealed, and conserve to the heirs that which may-still remain.
The executor, giving notice of his intention to appeal the case on this order, it is further the opinion of the Court that he should be required to give bond for at least $50,000, to protect the estate during the pendency of the appeal.
It is therefore ordered and decreed, this 9th day of August, 1895, that the letters of the executor be revoked, and that on appeal he be required to give bond to protect the estate during the pendency of the appeal in the penalty of $100,000.